Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him upon his plea of guilty of criminal possession of marihuana in the second degree (Penal Law § 221.25), defendant contends that the plea allocution was factually insufficient and that County Court therefore erred in accepting the plea. Defendant failed to move to withdraw his plea or to vacate the judgment of conviction and therefore failed to preserve his contention for our review (see, People v Lopez, 71 NY2d 662, 665). In any event, the record reflects that the plea was voluntarily and intelligently entered (see, People v Ford, 86 NY2d 397, 402-403). Defendant indicated that he understood the terms of the plea bargain and had previously executed the necessary written waiver forms with the assistance of defense counsel. The court therefore properly accepted the plea (see, People v Nixon, 21 NY2d 338, 350, cert denied sub nom. Robinson v New York, 393 US 1067). (Appeal from Judgment of Livingston County Court, Cicoria, J. — Criminal Possession Marihuana, 2nd Degree.) Present — Pine, J. P., Wisner, Kehoe, Gorski and Lawton, JJ.